I have given the above grounds, assumed by the prisoner’s counsel for his discharge, my best reflection ; and without intending to be understood, as expressing any opinion in reference to the third ground above stated — there being, in the present case, according to my judgment, no necessity for the expression of any opinion, on the question therein raised — I must refuse his discharge, for the present. Whether the Territory of Florida be, or be not, in legal contemplation, a State, within the spirit and meaning of that term, as used in the 2d Section of the 4th Article of the Constitution of the United States; or whether she is held to be and considered as a foreign State, or Territory, in reference to the States of this Union; still, I am of opinion, that the arrest and detention of the prisoner, under the commitment, and under the facts, as set forth in the depositions, as a fugitive from justice, can be clearly justified and held legal, under the Law of nations, and the Common Law of this land. I desire to be under. *35stood, however, as confining this decision and opinion, io the case now before the Court, and to cases similarly situated. The reasons for this decision will be found, by reference to the following authorities: — Act of 25th February, 1784, Prince D. 570; A Burr, 2016; 3 Burr, 1481 ; 1 Kent Com. 35, 36; King vs. Hutchinson, 3 Keb. R. 785; Col. Lunday’s case, 2 Vent R. 314 ; King vs. Kimberly, Strange 848 ; Mure vs. Kaye, 4 Taunt. R. 43; King vs. Bull, & al—1 American Jurist, 297 ; 1 Chilly C. L. 12; Washburn’s case, 4 John. Chan. R. 106 ; State vs. Anderson, 1 Hill’s S. C. R. 327.
SoticiTon Getsekal, and Chabítok & Ward, for State.
L, S, DeLyon, Esq. for Prisoner.
It is, therefore, ordered, that the motion of the prisoner to be discharged from his present confinement and arrest, as a fugitive from justice, be, and the same is hereby refused.